MEMORANDUM **
Jesus Terrazas appeals his 120-month sentence imposed following a guilty plea to possession with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291.
Appellant contends that the district court erred in its denial of his motion for a safety valve, pursuant to 18 U.S.C. § 3553(f). We disagree, as the record supports a finding that appellant had a leadership role in this offense. Because his role *690as a leader in the offense precludes the application of a safety valve, the district court did not err. See United States v. Sherpa, [¶] F.3d 656, 659-60 (9th Cir. 1996).
Appellant also contends that the district court violated his due process rights when it determined that he held a leadership role in the offense, and thus he is entitled to re-sentencing, pursuant to Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004), and United States v. Booker, — U.S. —, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). However, because appellant was sentenced pursuant to the applicable mandatory minimum sentence and not the United States Sentencing Guidelines, we reject his contention. See United States v. Cardenas, 405 F.3d 1046, 1048 (9th Cir.2005) (noting that Booker has no bearing on mandatory minimum cases).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.